 CHERRY LANE FARMS, INC.Cherry LaneFarms,Inc.andLocal 247, AmalgamatedMeat Cutters and Butcher Workmen of NorthAmerica,AFL-CIO,Petitioner.Case 19-RC-5281May 7, 1971DECISION ON REVIEW AND DIRECTION OFELECTIONBY CHAIRMAN MILLER ANDMEMBERS BROWNAND JENKINSOn February 18, 1970, the Regional Director forRegion 19 issued a Decision and Direction of Electionin the above-entitled proceeding. Thereafter, pursuantto the National Labor Relations Board Rules andRegulations, the Employer filed a timely request forreview, in which it contended that the Board lacksjurisdiction because the individuals whom the Peti-tioner seeks to represent are "agricultural laborers"and therefore specifically excluded from the definitionof "employee" in Section 2(3) of the National LaborRelations Act, as amended.By telegraphic order dated March 19, 1970, the Na-tional Labor Relations Board granted the request forreview and stayed the election pending decision on re-view. Thereafter, the Employer filed with the Board thebrief and supplemental brief it had previously filed withthe Regional Director. The Petitioner filed a brief anda supplemental letter memorandum in support of theRegional Director's decision, and the Employer thenfiled another supplemental brief.On July 15, 1970, having been advised that, since thedate of the original hearing and the Regional Director'sDecision, there had been changes in the Employer'soperations and organizational structure, the Board re-manded the case to the Regional Director for the pur-pose of reopening the hearing in order to secure evi-dence as to such changes. An additional hearing washeld before Hearing Officer Dale C. Perman on August17, 1970. Subsequent to the second hearing the partiesfiled additional briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the Hearing Officer's rulingsmade at the second hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.The Board has considered the entire record in thiscase, including the briefs, and makes the followingfindings:The Employer, Cherry Lane Farms, Inc., is a divi-sion of National Food Company, a recently mergedcorporate entity engaged in several States of the PacificNorthwest in the production, processing, and sale ofeggs to retailers. The Employer has egg farms at190 NLRB No. 57299Marysville and Stanwood, Washington. At Marysvilleitoperatesan egg processingplant,where eggs arewashed,sanitized,dried, treated with oil, candled,weighed and sorted, and packaged. The processed eggsare delivered by the Employer to NorthwestEgg Sales,Inc., another division of the parent company, whichbuys them from the Employer and sells them to retail-ers.Gerald A. Bookey is president and chief operatingofficer of both the Employer, in which he owns 50percent of the stock, and NorthwestEgg Sales, Inc., inwhich he owns 62 1/2 percent of the stock. The Em-ployer sells most of its eggs to Northwest, but someeggs are soldtoNorthwest Egg Sales of Portland,another affiliate, and some are delivered directly toretail stores. The Employer's sales toNorthwest EggSales are presently valued at approximately $1,500,000annually.In its originalpetition for representation, the Peti-tioner requested a unit of all production and mainte-nance employees at the Marysville egg processingplant.After the first hearing, an addition was con-structed to the building housing the egg processingplant, which addition is also occupied, under a 10-yearlease,by Pacific Egg Products Northwest,a separatecorporation (not part of National Food Company)which is described as an egg breaking enterprise. PacificEgg Products Northwest purchases, from various eggpacking plants, eggs that are unsatisfactory for tableuse. Pacific breaks theeggs and separatesthem intoyolks and whites, or processes them as whole eggs,pasteurizes them, and sells them in the form of variousproducts, some with salt or sugar added, in liquid orfrozen form, for use in such foods as bakery goods,mayonnaise, and macaroni. The Petitioner now seeksto include in the unit the production and maintenanceemployees of Pacific Egg Products Northwest.At the time of the second hearing the Employer,Cherry Lane Farms, Inc., was processing both eggsthat were producedon itsown farms and eggs whichit obtained from other sources. Approximately 60 per-cent of its eggs were obtained from its own chickens.Another 27 percent came from Pacific Egg Producers,which may be another division of National Food Com-pany' and is "in the farming business to produce eggsfor the shelling market."' The remaining 13 percent of'Gerald A Bookey, also president of National Food Company, testifiedthat National Food Company was the result of the merger of eight separatecorporateentities. In naming the merged firms, at various points in therecord, Mr Bookey included the following (1) Cherry Lane Farms, Inc, (2)Northwest Egg Sales, Inc , (3) Northwest Egg Sales of Portland, (4) North-west Egg Sales of Spokane, (5) Bookey Investment Company, (6) RelmarCompany, and (7) Cherry Lane Farms of Montana, Inc Pacific Egg Produc-ers, Inc , was referred to by Bookey in giving the sources of Cherry Lane'seggsHaving thus referred to it, Bookey may inadvertently have omitted itwhen, later in his testimony, he attempted to complete the list of the mergedfirms'At another point in the record, Pacific Egg Producers is described asbeing "in the business of producing eggs, shelling " Pacific sells the eggs(Cont.) 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe eggs processed by the Employer was obtained fromvarious farmers and egg producers in the area.The Employer states that this division of the Em-ployer's egg sources was temporarily weighted towarda greaterreliance on outside sources because many ofits own chickens were "out of production" at the timeof the hearing, either molting or being replaced.3 Ac-cording to the Employer, it had been, producing 84percent of its own eggs 2 months prior to the secondhearing; within 30 to 45 days after the hearing it wouldbe producing 75 to 80 percent of the eggs going throughthe processing plant; and additional production facili-ties due for completion in the spring of 1971 are ex-pected toincreasethe percentage of "inside"eggs tovery close to 100 percent.4 Approximately 90 percent ofthe eggs processed are sold under "private labels,"e.g.,eggs destined for Safeway or I.G.A. retail stores arepacked in cartons bearing the store's private brandname.The Employer's own label is "Cherry Lane" andeggs marketed under this name are sold to some of thesame stores that also stock eggs processed by the Em-ployer under the store's private label. The label underwhich the eggs are packed depends upon the ordersfrom retailers, not upon the source of the eggs. Thus,eggs produced by the Employer and eggs produced byindependent farmers are intermingled during process-ing.The Employer's eggprocessing plant is located be-tween 500 and 600 feet from the nearest chicken houseat the Marysville farm. The entire employee comple-ment of the processingplant is separatefrom the em-ployee complement of the farms. They do not worktogether, they are separately supervised, and there is noevidence of transfer or interchange between the plantand the farms.Upon the factsexistingat the time of the first hear-ing, the Regional Director concluded that the process-ing plant employees were not "agricultural laborers."The two principal facts he relied on were the integra-tion of the operations of the Employer with those ofNorthwest Egg Sales and the fact that up to a monthbefore the first hearing the Employer had purchasedone-half of the eggs it processed from other farmers.'He concluded that, viewing the "totality of the situa-tion," the Employer's egg processing operations werehandled by the Employer directly to Northwest Egg Sales but sends themto the Employer to be processed and then shipped to Northwest Egg Sales.'The chickens are brought to the Employer's egg laying cages at 20weeks of age, and kept there, for some unspecified time, until replaced bynew 20-week-old chickens.At the time of the firsthearing, in February 1970, the Employer hadapproximately 175,000 chickens at its Marysville farm. (The record doesnot show how many chickens the Employer had at Stanwood.) The newfacilities, when completed, will be capable of housing an additional 108,000chickens.'At the time of the first hearing the Employer was producing virtuallyall the eggs it was processing, most of its former suppliers having ceased tosupply it with eggs, and had just begun to.expand its production facilities.not performed as part of the farm operation, but ratheras part of a distinct business activity; namely, thewholesale egg distribution network of Northwest EggSales,Inc.While part of the factual basis for the Re-gionalDirector's conclusion has changed, we view thepresent record as supporting his conclusion.InMcAnally Enterprises, Inc.,152 NLRB 527, onwhich the Employer relies, the Board looked at the"totality of the situation" and found that the em-ployer's egg processing plants operated "as an incidentto or in conjunction with" the farming operations, andthat the individuals employed in those plants were ex-empt agricultural laborers. The significant differencesbetweenMcAnallyand the instantcase are(1) that itis apparent here but not inMcAnallythat the process-ing operation is tied into a wholesale distribution andsales system; and (2) that here, but not inMcAnally,theplant was, at the time of the hearing, processing otherproducers'eggs and wascontemplating doing so forsome time in the future.Regarding (1), Northwest Egg Sales, Inc., now partof the same corporate structure as the Employer, is awholesale salesand distribution organization whichbuys processed eggs from the Employer and from othersources, and which also processeseggs at itsown plant.As far as the record shows, it does no egg farming. Tomeet its requirement for processedeggs, it utilizes thefacilities of the Employer and its own processing plantinterchangeably.Thus,Northwest Egg Sales, Inc.,might fill a sales order withsome eggsfrom its ownprocessing plant and some from the Employer. TheEmployer, therefore, is part of a marketing and distri-bution system which is not limited to eggs processedand sold by anyone who in even the broadest sensecould be called a farmer.With respect to (2), the purchasedeggsare intermin-gled with the Employer's own eggs, so that the em-ployees spend part of their time working on purchasedmaterials.In such circumstances, if the purchasedmaterials represent a substantial part of the employer'sregular business, the Board has held that the employeesinvolved are not "agricultural laborers." For example,inKelly Brothers Nurseries, Inc.,140 NLRB 82, theBoard found that the exemption did not apply to anemployer 28 percent of whose gross annual income wasderived from the resale of purchased items. And inTheGarin Company,148 NLRB 1499, 15 percent was con-sidered a substantial amount of packing of asparagusgrown by a farmer other than the packer. In contrast,the Board held inJohn C. Maurer & Sons,127 NLRB1459, that a celery grower who packed his own produceand some grown by others, the latter constituting only8 percent of his packing business, was entitled to theexemption where the packing employees also spent 35percent of their time harvesting in the fields. In suchcircumstances we found that the packing operation was CHERRY LANE FARMS, INC."an incident to or in conjunction with" the farmingoperation and was not a separate commercial enter-prise.We cannot make a similar finding in the instant case.The Employer has not substantiated its claim that itwill produce all or substantially all its own eggs afteritsnew production facilities are completed. Shortlybefore the first hearing, the Employer had been pur-chasing about one-half of itseggsfrom outside sources.The other half was produced in the Employer's ownfacilities, which housed 175,000 chickens at the Marys-ville farm plus an undisclosed number at Stanwood.The Employer's new facilities, which are supposed toreplace the outside sources, will house only 108,000chickens. Although thenew facilitiesthus apparentlycannot produce an amount of eggs equal to the old andthereby replace the one-half formerly purchased fromoutside, the Employer expects to process at least thesame volume of eggs as formerly, and does not in anyway account for the apparent discrepancy. In short, theEmployer has not supplied corroborative details as tothe expected replacement of the entire egg supply for-merly, and at the time of the second hearing, providedby outside producers.'Considering the entire record, we cannot find thatthe Employer comes "plainly and unmistakably within[the] terms and spirit'17 of the agricultural exemption.Accordingly, we find that the employees of this Em-ployer are "employees" within the meaning of the Act.We deal now with the question of the appropriate-ness of including the employees of Pacific Egg ProductsNorthwest in the bargaining unit. While there is someoverlap in ownership and management between theEmployer and Pacific Eggs Products Northwest, thetwo enterprises are not economically interdependent,and except for one employee who does occasional part-CfThe Garin Company, supraat 1501Phillips vWalling,324 U S 490, 493.301time work for the Employer and is also employed bythe egg breaking firm, there is no interchange of em-ployees between the two.' Employees do, however,share the same lunchroom facilities. Pacific Egg Pro-ducts Northwest was operating only 1 or 2 days a weekat the time of the second hearing, while the Employerran full time. The Employer has a fringe benefit pro-gram in which the employees of Pacific Egg Productsdo not participate. In short, the record does not showa sufficient community of interest between the em-ployees of the two enterprises to warrant the inclusionof the employees of Pacific Egg Products Northwest inthe unit originally requested by the Petitioner.We find that the following employees of the Em-ployer constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act:All egg processing and cleanup employees em-ployed by the Employer at its egg processing plantnearMarysville,Washington, excluding officeclerical employees, guards, and supervisors asdefined inthe Act.[Direction of Election9 omitted from publication.]'Gerald Bookey, president and shareholder of National Food Company,and 50 percent owner of Employer,owns 25 percent of the stock of PacificEgg Products Northwest His brother, Vincent Bookey,manages the latterand the Employer Pacific Egg Products Northwest purchases between 2and 4 percent of its eggs from the EmployerIn order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and their ad-dresses which may be used to communicate with themExcelsior UnderwearInc.,156 NLRB1136,NLRB v Wyman-Gordon C o . ,394 U S 759Accordingly,it is hereby directed that an election eligibility list, containingthe names and addresses of all the eligible voters, must be filed by theEmployer with the Regional Director for Region 19 within 7 days of thedate of this Decision and Direction of Election The Regional Director shallmake the list available to all parties to the election No extension of timeto file this list shall be granted by the Regional Director except in extraordi-nary circumstances Failure to comply with this requirement shall begrounds for setting aside the election whenever proper objections are filed